UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Plaintiff(s), ORDER
- against - 17 Civ. 2148 (NSR)
ODWALLA, et al.,

Defendant(s).

 

Roman, D.J.:

The Court having been advised that all claims asserted herein have been settled, it
is

ORDERED, that the above-entitled action be and hereby is discontinued, without
costs to either party, subject to reopening should the settlement not be consummated within ninety
(90) days of the date hereof.

The parties are advised that if they wish the Court to retain jurisdiction in this matter
for purposes of enforcing any settlement agreement, they must submit the settlement agreement to
the Court within the next 90 days with a request that the agreement be “so ordered” by the Court.

Defendants Rule 12(c) motion for judgment on the pleadings is denied without

prejudice as moot. Clerk of the Court is requested to terminate the motion (doc. 76).

SO ORDERED.

Dated: White Plains, New York
November 20, 2019

 

Nelson S. Roman, U.S.D.J.

 

 
